Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Ryan Spanhiemer on Wednesday February 10, 2021.

The application has been amended as follows: 

Claim 5, line 1, “wherein:” has been changed to “wherein the plurality of connector assemblies includes:” 

With this Examiner’s Amendment claims 1-22 are now allowed. 




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance for each of independent claims 1, 14 and 15, is the inclusion of the particular details regarding the construction of the actuator, more specifically the details directed to each of the side walls, their respective inner side wall surfaces and outer side wall surfaces and how the locking pin, passage and ramp are all arranged with respect to these components and features, in combination with all of the other features and limitations claimed in each of 1, 14 and 15. As a whole, the details set forth in each of the independent claims presented telescoping ladder not anticipated or made obvious by any of the known prior art. To try to combine or reconstruct an actuator to meet the limitations of 1, 14 and 15 would require significant reconstruction and hindsight. For at least these reasons claims 1-22 are now allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289.  The examiner can normally be reached on M-W 8:00-4:00, R 10-2.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634